Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition module”, “first determination module”, “second acquisition module”, and “second determination module” in claim 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 13, “…the unmanned aerial vehicle” (line 7) lacks antecedent basis. An ‘unmanned aerial vehicle’ has not positively been identified.

Claims 20 – 24 are necessarily rejected as being dependent upon the rejection of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 13, 14, 18, 19, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20170012697 A1 to Gong et al (“Gong”).

Regarding claim 1, Gong teaches a method for determining a flight path of an unmanned aerial vehicle (120), applied to a core network device (fig. 1 at least), the method comprising: acquiring an initial flight path (A) configured by an unmanned aerial vehicle management platform (160) for the unmanned aerial vehicle; determining a first group of accessible base stations (140) of the unmanned aerial vehicle on the initial flight path based on the initial flight path (see fig. 1 at least), wherein the first group of accessible base stations are base stations capable to be accessed when the unmanned aerial vehicle flies on the initial flight path (¶0074 at least); acquiring a second group of accessible base stations (142) capable of providing continuous cellular network services for the unmanned aerial vehicle when the first group of accessible base stations are unable to provide the continuous cellular network services for the unmanned aerial vehicle (when the signal is poor/deteriorates; ¶¶0004 – 0010, 0074 at least); and determining a flight path (B) corresponding to the second group of accessible base stations as a target flight path (¶¶0013, 0017-0023, 0029-0032, 0061, 0063 at least).

Regarding claim 5, Gong’s teaching further comprising: sending the target flight path to a currently accessed base station of the unmanned aerial vehicle, so that the currently accessed base station of the unmanned aerial vehicle forwards the target flight path to the unmanned aerial vehicle; or sending the target flight path to the currently accessed base station of the unmanned aerial vehicle management platform, so that the currently accessed base station for the unmanned aerial vehicle management platform forwards the target flight path to the unmanned aerial vehicle management platform (¶¶0010 – 0022, 0061-0073 at least).

Regarding claim 6, Gong’s teaching, wherein the acquiring an initial flight path configured by an unmanned aerial vehicle management platform for the unmanned aerial vehicle, comprises: receiving the initial flight path sent by the unmanned aerial vehicle through a currently accessed base station of the unmanned aerial vehicle; or receiving the initial flight path sent by the unmanned aerial vehicle management platform through the currently accessed base station of the unmanned aerial vehicle management platform (¶¶0010 – 0022, 0061-0073 at least).

Regarding claim 13, Gong teaches a core network device, comprising: a processor (CPU), memory for storing processor-executable instructions (¶0176 a least); wherein the processor is configured to: acquire an initial flight path (A) configured by an unmanned aerial vehicle management platform (160) for [an] unmanned aerial vehicle (120); determine a first group of accessible base stations (140) of the unmanned aerial vehicle on the initial flight path, based on the initial flight path (see fig. 1 at least), wherein the first group of accessible base stations are base stations capable to be accessed when the unmanned aerial vehicle flies on the initial flight path (¶0074 at least); acquire a second group of accessible base stations (142) capable of providing continuous cellular network services for the unmanned aerial vehicle, when the first group of accessible base stations are unable to provide the continuous cellular network services for the unmanned aerial vehicle (when the signal is poor/deteriorates; ¶¶0004 – 0010, 0074 at least); and determine a flight path (B) corresponding to the second group of accessible base stations as a target flight path (¶¶0013, 0017-0023, 0029-0032, 0061, 0063 at least).

Regarding claim 14, Gong teaches a non-transitory computer readable storage medium having computer instructions stored thereon, for execution by a processor to perform (¶0174 at least): -7-Docket No. LZ2002060CN08-US-1705497acquiring an initial flight path (A) configured by an unmanned aerial vehicle management platform (160) for [an] unmanned aerial vehicle (120); determining a first group of accessible base stations (140) of the unmanned aerial vehicle on the initial flight path, based on the initial flight path (see fig. 1 at least), wherein the first group of accessible base stations are base stations capable to be accessed when the unmanned aerial vehicle flies on the initial flight path (fig. 1); acquiring a second group of accessible base stations (142) capable of providing continuous cellular network services for the unmanned aerial vehicle, when the first group of accessible base stations are unable to provide the continuous cellular network services for the unmanned aerial vehicle (when the signal is poor/deteriorates; ¶¶0004 – 0010, 0074 at least); and determining a flight path corresponding to the second group of accessible base stations as a target flight path (¶¶0013, 0017-0023, 0029-0032, 0061, 0063 at least).

Regarding claim 18, Gong’s teaching further comprising: sending the target flight path to a currently accessed base station of the unmanned aerial vehicle, so that the currently accessed base station of the unmanned aerial vehicle forwards the target flight path to the unmanned aerial vehicle; or sending the target flight path to the currently accessed base station of the unmanned aerial vehicle management platform, so that the currently accessed base station for the unmanned aerial vehicle management platform forwards the target flight path to the unmanned aerial vehicle management platform (¶¶0010 – 0022, 0061-0073 at least).

Regarding claim 19, Gong’s teaching, wherein the acquiring an initial flight path configured by an unmanned aerial vehicle management platform for the unmanned aerial vehicle, comprises: receiving the initial flight path sent by the unmanned aerial vehicle through a currently accessed base station of the unmanned aerial vehicle; or receiving the initial flight path sent by the unmanned aerial vehicle management platform through the currently accessed base station of the unmanned aerial vehicle management platform (¶¶0010 – 0022, 0061-0073 at least).

Regarding claim 23, Gong’s teaching further comprising: sending the target flight path to a currently accessed base station of the unmanned aerial vehicle, so that the currently accessed base station of the unmanned aerial vehicle forwards the target flight path to the unmanned aerial vehicle; or sending the target flight path to the currently accessed base station of the unmanned aerial vehicle management platform, so that the currently accessed base station for the unmanned aerial vehicle management platform forwards the target flight path to the unmanned aerial vehicle management platform (¶¶0010 – 0022, 0061-0073 at least).

Regarding claim 24, Gong’s teaching, wherein the acquiring an initial flight path configured by an unmanned aerial vehicle management platform for the unmanned aerial vehicle, comprises: receiving the initial flight path sent by the unmanned aerial vehicle through a currently accessed base station of the unmanned aerial vehicle; or receiving the initial flight path sent by the unmanned aerial vehicle management platform through the currently accessed base station of the unmanned aerial vehicle management platform (¶¶0010 – 0022, 0061-0073 at least).


Allowable Subject Matter
Claims 2 – 4, 15 – 17, 20 – 22, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663